Citation Nr: 0320341	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from April 1972 until May 
1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Roanoke, Virginia Regional Office (RO) that denied 
service connection for tinnitus in July 2001, and a total 
rating based on unemployability due to service-connected 
disability in September 2002.  The veteran expressed 
dissatisfaction with the rating determinations in notices of 
disagreement received in January 2002, and September 2002.  

The claim for service connection for tinnitus underwent 
further development at the Board in March 3003.  Development 
having been completed, the case has been returned to a Member 
of the Board for appropriate disposition.  

In this decision, the Board has also assumed jurisdiction 
over the matter of entitlement to service connection for 
bilateral hearing loss.  The Board finds that all requisite 
evidence has been developed to address this issue at this 
time, and that no prejudice will result to the veteran by the 
Board's adjudication of this matter, which it views as 
sufficiently related to the claim currently on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is deferred, and is the subject of a REMAND 
following the ORDER portion of this decision.  

The Board points out that the issue of a higher rating for 
post-traumatic stress disorder (PTSD), which was previously 
on appeal, was denied by Board decision dated in March 2003.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

 
2.  The veteran now has bilateral sensorineural hearing loss 
disability (as defined by VA regulations) which medical 
evidence of record has related to noise exposure during his 
period of service.

3.  Tinnitus has been linked by competent medical evidence of 
record to noise exposure during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002). 
 
2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has hearing loss and tinnitus 
as the result of sustained loud noise exposure during service 
for which service connection should be granted. 



Preliminary Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issues on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on these issues, as all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  In addition, although the regulation 
under which the Board undertook further development of the 
evidence has been invalidated, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 
2003), it is pointed out that this decision is a complete 
grant of the benefits sought on appeal for service connection 
for tinnitus and hearing loss, and therefore cannot be deemed 
to violate the appellant's right to due process of law.



Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West  2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Factual Background

The veteran had service in Vietnam, and combat-related 
exposure is conceded.

The service medical records reflect that upon examination in 
February 1972 for entrance into service, the veteran's 
hearing acuity was shown to be well within normal limits.  
There are no entries in the clinical records referencing a 
problem with his ears or hearing.  An audiogram dated in May 
1975 revealed readings of 35/20/20/10/20 and 40/25/20/15/10 
in the right and left ears, respectively, which were also 
recorded on the separation examination report. 

The post service record shows that the veteran underwent a VA 
medical examination in March 2000 for issues not pertinent to 
this appeal, whereupon it was noted that he had occasional 
tinnitus with a high pitch.  A claim for service connection 
for tinnitus was received in July 2000.  

Pursuant to Board development in March 2003, the appellant 
was afforded a VA audiology evaluation in June 2003.  It was 
reported that the claims folder was reviewed.  The veteran 
stated that he had noticed hearing loss and ringing in the 
ears while on active duty.  A history of exposure to the 
noise of big guns, small arms fire, sirens and other 
extremely loud noises of combat was recited.  It was reported 
that he had primarily worked in an office environment since 
service where he was never exposed to loud noises.  He denied 
recreational activities involving loud noises.  The appellant 
said he had difficulty hearing and understanding conversation 
in the presence of background noise.  

The veteran described his tinnitus as a constant hissing and 
popping sound in both ears, and indicated he had had it for 
30+ years.  He related it to noise exposure during active 
duty, and said that it was gradually increasing in loudness.  

Upon examination, puretone thresholds of 00/5/15/10/20 and 
05/10/15/15/15 were obtained in right and left ears, 
respectively.  The speech recognition score was reported to 
be 92 percent in each ear.  The examiner noted that hearing 
acuity was within normal through 4000 Hertz, bilaterally, 
sloping to a moderate high frequency sensorineural hearing 
loss, bilaterally.  After review of the claims folder, the 
examiner opined that it was likely that hearing loss 
indicated on audiogram in May 1975 and current hearing 
impairment were related.  In was also noted that since the 
veteran had hearing loss, and because tinnitus was known to 
be associated with hearing loss, it was likely that current 
tinnitus was also related to service. 

Legal Analysis

The evidence in this instance does not reflect that the 
appellant sought treatment for any complaints relating to his 
hearing during service.  However, it is demonstrated that the 
40 and 35 decibel losses at the 500-Hertz frequency in the 
right and left ears on audiogram in May 1975 denotes some 
hearing loss at that time.  The post service record is silent 
for any complaints of hearing impairment until March 2000, 
when the appellant rendered a history of occasional high-
pitched tinnitus.  On most recent VA examination June 2003, 
he indicated that he currently had defective hearing, as well 
as long-standing tinnitus, which he related to noise exposure 
during active duty.

The veteran is competent to report noise exposure during 
service, and such exposure is consistent with the 
circumstances and incidents of wartime service.  See 38 
U.S.C.A. § 1154 (West 2002).  While puretone thresholds on 
most recent VA examination in June 2003 are within normal 
limits, there is no dispute that he currently has bilateral 
hearing loss as defined in 38 C.F.R. § 3.385, as speech 
recognition scores are less than 94 percent.  However, the 
determinative issue in this case is whether the veteran's 
current hearing impairment is a result of noise exposure 
during active service.  This issue is medical in nature and 
requires competent medical evidence.  The statements from the 
veteran do not constitute a qualified medical opinion as to 
causation between noise exposure in service and the post-
service diagnoses of hearing loss and tinnitus.

The Board points out, however, that the veteran may 
nevertheless establish service connection for current hearing 
impairment by submitting evidence that it is causally related 
to service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  In this regard, when the veteran 
was evaluated by the VA for compensation and pension purposes 
in June 2003, the examiner referred to historical data in the 
record, the veteran reported exposure to loud noise in 
service, as well as the apparent lack of any significant 
occupational noise exposure after the appellant's release 
from active duty, and found that current hearing loss and 
tinnitus were likely related to service.  

The Board observes in this instance that the medical evidence 
of record in this instance demonstrates that the veteran 
currently has bilateral hearing loss as defined by VA 
regulations, and that there is a competent medical opinion 
which supports a relationship between service and current 
hearing loss and tinnitus.  The Board thus finds that there 
is credible and probative evidence in this case which 
supports the veteran's claim that bilateral hearing loss and 
tinnitus are of service onset.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is 
granted.   


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted. 


REMAND

In view of the grants of service connection for hearing loss 
and tinnitus above, the case is REMANDED to the agency of 
original jurisdiction for the following actions:

The RO should rate hearing loss and 
tinnitus, and readjudicate the issue of 
entitlement to a total rating based on 
unemployability due to service-
connected disability.  Any additional 
development deemed indicated should be 
obtained.  If action remains adverse to 
the appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.
No action on the part of the veteran is required unless he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the remaining issue on appeal.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

